DETAILED ACTION
This office action is in response to the amendments and remarks filed on Feb. 2, 2021.  
Claims 1-20 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing apparatus and a power estimation method (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Moroo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… referring to a storage that stores second job information and power information in association with each other for each of past jobs executed in past to specify a predetermined number of pieces of third job information of which matching status with the first job information satisfies a first condition, the second job information being related to each of the past jobs, the power information indicating power consumption at a time of executing each of the past jobs; determining, for each piece of the third job information, whether a matching status with the first job information satisfies a second condition; specifying one piece of the third job information based on a determination result as to whether the matching status satisfies the second condition; referring to the storage to specify power information associated with the one piece of the third job information; correcting the specified power information in accordance with the determination result; and estimating power information indicating power consumption at a time of executing the new job based on the corrected power information”.  These additional features in combination with all the other 
With regard to Claims 2-14, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 15, the closest prior arts of record, Moroo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… refer to a storage that stores second job information and power information in association with each other for each of past jobs executed in past to specify a predetermined number of pieces of third job information of which matching state with the first job information satisfies a first condition, the second job information being related to each of the past jobs, the power information indicating power consumption at a time of executing each of the past jobs; determine for each piece of the third job information, whether a matching status with the first job information satisfies a second condition; specify one piece of the third job information based on a determination result as to whether the matching status satisfies the second condition; refer to the storage to specify power information associated with the one piece of the third job information; correcting the specified power information in accordance with the determination result; and estimate power information indicating power consumption at a time of executing the new job based on the corrected power information”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 2, 2021 (i.e. on pg. 2-5), are not fully disclosed by the prior art(s) of record.
With regard to Claims 16-17, the claims are depending from the independent Claim 15, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 18, the closest prior arts of record, Moroo, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… referring to a storage that stores second job information and power information in association with each other for each of past jobs executed in past to specify a predetermined number of pieces of third job information of which matching status with the first job information satisfies a first condition, the second job information being related to each of the past jobs, the power information indicating power consumption at a time of executing each of the past jobs; determining, for each piece of the third job information, whether a matching status with the first job information satisfies a second condition; specifying one piece of the third job information based on a determination result as to whether the matching status satisfies the second condition; referring to the storage to specify power information associated with the one piece of the third job information; correcting the specified power information in accordance with the determination result; and estimating power information indicating power consumption at a time of executing the new job based on the corrected power information”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 2, 2021 (i.e. on pg. 2-5), are not fully disclosed by the prior art(s) of record.
With regard to Claims 19-20, the claims are depending from the independent Claim 20, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKY X ZHENG/Primary Examiner, Art Unit 2675